    Case: 1:19-cv-03872 Document #: 37 Filed: 07/16/20 Page 1 of 4 PageID #:232




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JOHN BRIDENHAGEN,                              )
                                               )
                          Plaintiff,           )
                                               )
             v.                                )       19 C 3872
                                               )
DEPARTMENT OF HOMELAND                         )       Judge Charles P. Kocoras
SECURITY                                       )
                                               )
                          Defendant.           )

                                        ORDER

      Before the Court is Plaintiff John Bridenhagen’s (“Bridenhagen”) application for

leave to proceed in forma pauperis and motion for attorney representation. For the

following reasons, the Court grants the requests.

                                       STATEMENT

      On February 13, 2020, Bridenhagen filed a pro se amended complaint against

Defendant the United States Department of Homeland Security (“DHS”). That same

day, he filed an application to proceed in forma pauperis and a motion for attorney

representation. Bridenhagen filed a second motion for attorney representation on June

4, 2020.

      Under 28 U.S.C. § 1915(a)(1), any person may commence a civil action without

the prepayment of fees if he or she cannot pay them. The Court must screen all

complaints accompanied by an application for leave to proceed in forma pauperis, and
    Case: 1:19-cv-03872 Document #: 37 Filed: 07/16/20 Page 2 of 4 PageID #:233




it must dismiss a complaint that “is frivolous or malicious, fails to state a claim on which

relief may be granted, or seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(2)(B)(i)–(iii); see Hutchinson v. Spink, 126 F.3d 895,

899 (7th Cir. 1997) (recognizing the applicability of 28 U.S.C. § 1915 to cases brought

by non-prisoners).

       The Court draws all reasonable inferences in Bridenhagen’s favor and construes

all allegations in the light most favorable to him. Tamayo v. Blagojevich, 526 F.3d

1074, 1081 (7th Cir. 2008). The complaint must set forth a “short and plain statement

of the claim showing that [Bridenhagen] is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Bridenhagen need not provide detailed factual allegations, but he must provide

enough factual support to raise his right to relief above a speculative level. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). His complaint must provide more than

“unadorned the-defendant[s]-unlawfully-harmed-me accusation[s].” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citation omitted).

       On April 30, 2018, Bridenhagen submitted a FOIA request to the Department of

Homeland Security (Request No. 2018|AFO-00192) for information about himself. His

request was denied, citing as the reason for the denial FOIA Exemption 3 under which

an agency may deny information if another statute requires that the information be

withheld. See 552 U.S.C. § 552(b)(3). Bridenhagen appealed, but his appeal was also

denied. See 1:19-cv-03872, Dkt. # 18 at 8. Bridenhagen now seeks judicial review of

DHS’s decision under 5 U.S.C. § 552(a)(4)(B).

                                             2
    Case: 1:19-cv-03872 Document #: 37 Filed: 07/16/20 Page 3 of 4 PageID #:234




       Section 552(a)(4)(B) of the Freedom of Information Act (FOIA) states that a

district   court   should   review   an    agency’s    denial   of   a FOIA request     de

novo. 5 U.S.C. § 552(a)(4)(B). Pursuant to 5 U.S.C. § 552(a)(4)(B), the agency bears

the burden of justifying its decision to withhold records pursuant to FOIA’s statutory

exemptions. 5 U.S.C. 552(a)(4)(B); Baker v. Fed. Bureau of Investigation, 2016 WL

7131522, at *2 (N.D. Ill. 2016), aff'd, 863 F.3d 682 (7th Cir. 2017). Accordingly,

Bridenhagen’s complaint passes muster under 28 U.S.C. § 1915(2)(B)(i)–(iii) as he

seeks review of an agency decision denying his request for information.

       Turning next to Bridenhagen’s in forma pauperis petition, the Court finds that

he has made a sufficient showing of indigence. He is single, suffers from a cognitive

communication disorder, makes $9 per hour, owns a 2004 Toyota Camry valued at

$2500, and does not collect any additional income. Accordingly, the Court grants

Bridenhagen’s in forma pauperis petition.

       Regarding Bridenhagen’s motion for attorney representation, “there is no

constitutional or statutory right to counsel in federal civil cases.” Romanelli v. Suliene,

615 F.3d 847, 851 (7th Cir. 2010). Pursuant to 28 U.S.C. § 1915(e)(1), the Court has

discretion to recruit counsel for an indigent litigant. Ray v. Wexford Health Sources,

Inc., 706 F.3d 864, 866–67 (7th Cir. 2013). In determining whether to appoint counsel,

the Court inquires (1) whether plaintiff has “made a reasonable attempt to obtain

counsel or been effectively precluded from doing so,” and in consideration of the

difficulty of the case, (2) whether the plaintiff “appear[s] competent to litigate” the

                                            3
    Case: 1:19-cv-03872 Document #: 37 Filed: 07/16/20 Page 4 of 4 PageID #:235




matter herself. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Bridenhagen alleges

that he has made concerted efforts to obtain counsel, reaching out to legal assistance

groups, bar associations, and private counsel for representation. However, he remains

unable to find an attorney. Given his financial position, his attempts to obtain counsel,

his mental capacity to represent himself, and the intricacies of appealing the denial of a

FOIA request, the Court grants Bridenhagen’s motion for attorney representation.

                                    CONCLUSION

      For the aforementioned reasons, the Court grants Bridenhagen’s petition to

proceed in forma pauperis and application for attorney representation. It is so ordered.




Dated: 7/16/2020                         Charles P. Kocoras
                                         United States District Judge




                                            4
